Citation Nr: 1735984	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to nonservice-connected death pension benefits.

5.  Entitlement to special monthly compensation based on aid and attendance for the purposes of accrued benefits. 


WITNESSES AT HEARING ON APPEAL

The Appellant and her son, J.P.


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1960 to September 1962.  He died in August 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction has subsequently been transferred to the Regional Office (RO) in Waco, Texas. 

In a February 2012 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  The St. Paul PMC had recognized the appellant as a valid substitute claimant in place of the Veteran for the issue of entitlement to aid and attendance which was on appeal at the time of his death.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  Thus, the issue of entitlement to aid and attendance benefits has been characterized on the title page to reflect substitution.

In March 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in Waco, Texas.  A transcript of the hearing is of record.

By way of background, the Board notes that the appellant submitted a May 2011 Notice of Disagreement (NOD) with the March 2011 decision wherein the St. Paul PMC denied her claim for entitlement to service connection for cause of death, DIC benefits pursuant to 38 U.S.C.A. § 1318, death pension, and accrued benefits.  However, in an August 2011 Statement of the Case (SOC), the St. Paul PMC only addressed the issue of entitlement to death pension benefits; the record reflects that no SOC was issued at any point during the appeal period which addressed the remaining issues on appeal.  Thereafter, in a September 2011 Substantive Appeal, the appellant disagreed with the denial of service connection for the Veteran's cause of death, the denial of death pension benefits, and raised the issue of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  Subsequently, in March 2012, the St. Paul PMC sent the appellant a Veteran Claims Assistance Act (VCAA) letter regarding the 38 U.S.C.A. § 1151 claim and obtained a VA medical opinion in August 2012.  However, it appears as though neither the RO nor the PMC, issued a rating decision regarding the issue of entitlement to service connection for the Veteran's cause of death based on 38 U.S.C.A. § 1151.  Rather, in a September 2012 Supplemental Statement of the Case (SSOC), the St. Paul PMC addressed this issue, as well as the issues of service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  Notably, the SSOC did not include the laws and regulations relevant to the Veteran's claim regarding service connection for the Veteran's cause of death based on 38 U.S.C.A. § 1151.  The appellant filed a timely Substantive Appeal in November 2012 in which she appealed all the issues listed on the September 2012 SSOC. 

The Board notes that with respect to the lack of a SOC addressing the issues of entitlement to service-connected death benefits and entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the issuance of a SOC is not an absolute requirement for the acceptance of a Substantive Appeal.  In Archbold v. Brown, 9 Vet. App. 124 (1996), the United States Court of Appeals for Veterans Claims (Court), noted that, although the veteran had not received a SOC after the filing of his NOD, he nevertheless filed correspondence that the Court found to meet the requirements for a Substantive Appeal.  

Moreover, with respect to the St. Paul PMC adjudicating the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 in the September 2012 SSOC rather than in a rating decision, the Board notes that it is not required to follow procedure blindly with no benefit flowing to the appellant.  See Cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (finding that a "veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").

Furthermore, the St. Paul, Minnesota RO certified the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151, entitlement to service connection for cause of the Veteran's death, and entitlement to death pension benefits to the Board in a September 2016 VA Form 8.  In addition, the appellant and her son presented testimony at a March 2017 Board hearing regarding the aforementioned issues.  As such, the Board finds that the appellant was led to believe that the issues were on appeal and will therefore take jurisdiction of the claims.  See 38 C.F.R. § 20.204  (2016).  See also Percy v. Shinseki, 23 Vet. App. 37, 46  (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  



The issues of entitlement to service connection for the cause of the Veteran's death,
entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151, and entitlement to aid and attendance, for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for a service-connected disability that was rated totally disabling for a period of 10 years immediately preceding his death.

2.  The Veteran did not have qualifying wartime service for nonservice-connected death pension purposes.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318 (West 2014); 38 C.F.R. § 3.22  (2016).

2.  The criteria for basic eligibility for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3  (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the appellant's claims and decided entitlement based on the evidence or record.   The appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I. Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318, DIC benefits are payable to the surviving spouse of a deceased veteran, in the same manner as if the death were service connected, if the veteran died not as the result of his own willful misconduct and the veteran was, at the time of his death, either in receipt of or entitled to receive compensation for service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318  (West 2014); 38 C.F.R. § 3.22  (2016).

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed in a VA decision on a claim filed during the veteran's lifetime; or, (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or, (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174  (h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or, VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.38; C.F.R. § 3.22 (b).

Here, the Board finds that the appellant's entitlement to DIC benefits under 38 U.S.C.A. § 1318 has not been established.  The Veteran was discharged from active service in December 1962.  The Veteran was service-connected for a fractured malaligned left tibia and fibula with restricted motion in the ankle and assigned a 30 percent evaluation effective from March 15, 1968, and a right leg donor site scar which was assigned a 10 percent evaluation effective from March 15, 1968.  In addition, the Veteran was service-connected for left leg osteomyelitis and assigned an initial 30 percent evaluation effective from June 1, 1978.  In a July 2007 rating decision, the AOJ increased the Veteran's disability rating for left leg osteomyelitis to 100 percent effective from September 8, 2006.  The Veteran thereafter remained in receipt of VA disability compensation at the 100 percent rate until his death in August 2010.

Based on the foregoing, at the time of the Veteran's death, he was not rated as totally disabled as result of a service-connected disability for a period of ten years or more, nor for a period of five years from the date of his separation from active duty.  Moreover, the Veteran was not a former prisoner of war.  As such, the  criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 are not met. Accordingly, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426  (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).

II.  Entitlement to nonservice-connected death pension benefits

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets certain annual income and net worth requirements.  See 
38 C.F.R. § 3.3.  

To establish basic eligibility, the evidence must show that the Veteran (1) served for at least ninety days during a period of war; or (2) served during a period of war and was discharged for a service-connected disability.  Id.  

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  The Korean conflict ended on January 31, 1955.  The next period of war, the Vietnam era period, began on February 28, 1961 and ended on May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975, for those who did not serve in Vietnam.  38 C.F.R. § 3.2 (f). 

The Veteran served from December 1960 to September 1962 and thus, was required to have served in Vietnam to be considered as having served during a period of war.  In this regard, the Veteran's service personnel records do not indicate that he had service in Vietnam.  Furthermore, an August 2011 response from the National Personnel Record Center noted that the Veteran did not have any service in the Republic of Vietnam.  
The Board is sympathetic to the appellant's contention that she has experienced severe financial hardship following the Veteran's death.  Unfortunately, because the Veteran did not have qualifying wartime service, entitlement to nonservice-connected death pension benefits is not warranted as a matter of law.  Sabonis,supra.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318  is denied.

Entitlement to nonservice-connected death pension benefits is denied.



REMAND

The Board notes that the Veteran submitted an April 2010 NOD with the December 2009 rating decision in which the Waco RO denied entitlement to special monthly compensation based on aid and attendance/housebound benefits.  Notably, in the NOD, the Veteran had listed his address as Parkview Lane, Fort Worth, Texas.  Subsequently, the RO issued a July 2010 SOC; however, the SOC was mailed to the Veteran's previous address at Vanderbilt Court, Fort Worth, Texas.  Several days prior to his death, in an August 2010 written submission, the Veteran inquired about the status of his appeal; the correspondence, again, noted that the Veteran's current address was Parkview Lane, Fort Worth, Texas.  In September 2010, one month following the Veteran's death, the Waco RO sent a letter to the deceased Veteran at the incorrect Vanderbilt Court address.  In the letter, the RO stated that it had received the Veteran's change of address and had enclosed another copy of the July 2010 SOC.  The Veteran was notified that he had 60 days from the date of the September 2010 letter in which to submit a substantive appeal.  
During the Board hearing, the appellant and her son indicated that they were unaware that a SOC addressing entitlement to aid and attendance had been issued in July 2010.  See Board hearing transcript at 7-10.  Based on the Veteran's August 2010 inquiry about his appeal shortly prior to his death, the appellant's testimony, and the RO's failure to send a copy of the July 2010 SOC to the correct address on two separate occasions, the Board finds that the RO should resend the July 2010 SOC to the appellant to her current address of record.  See Crain v. Principi, 17 Vet. App. 182, 194  (2003) (holding that because the Secretary could not show that an SOC was mailed as required by 38 U.S.C.A. § 7105 (d)(3) and 38 C.F.R. § 19.30 or that the appellant actually received that SOC, the 60 day period for filing a substantive appeal was tolled until the defect was cured by the RO's mailing of a copy of the SOC to the appellant at the correct address). 

With respect to the issue of entitlement to service connection for the cause of the Veteran's death, his death certificate lists the immediate cause of death as respiratory failure.  Stage 4 colon cancer was listed as an underlying cause of death.  

Prior to his death, the Veteran was service-connected for left leg osteomyelitis (100 percent), a fractured malaligned left tibia and fibula with restricted motion in the ankle (30 percent), and a right leg donor site scar (10 percent).  

The appellant contends that the Veteran's service-connected osteomyelitis and disabilities stemming from osteomyelitis, contributed to his death.  Specifically, she has alleged that the Veteran developed cachexia (a wasting syndrome) during the year preceding his death as a result of his osteomyelitis.   She alleged that the chronic infection from osteomyelitis and the medications used to treat the disease caused such physical deterioration that the Veteran may have been more susceptible to the development of other diseases which ultimately caused his death.   See Board hearing transcript at 34-36.  The appellant stated that, notwithstanding the Veteran's colon cancer diagnosis, he was most likely suffering from cachexia caused by his osteomyelitis resulting in his lack of appetite, rapid weight loss, weakness, and decreased mobility during the last months of his life.  See Appellant's February 2012 statement; September 2011 substantive appeal.  A May 2010 VA treatment record notes that the Veteran had a history of chronic osteomyelitis in the left leg which was treated with Minocycline as a suppressive therapy.  An August 2010 VA treatment record shows that the Veteran had reported symptoms of weakness, weight loss, decreased appetite, and chronic body pain for the past six months. 

Regarding the question of whether the Veteran's service-connected conditions contributed substantially, materially, or hastened his death, an August 2012 VA examiner merely concluded that the Veteran's service-connected conditions showed no progression during the last two years of his life, as evidenced by x-rays conducted in 2009, June 2010, and August 2010.  However, the examiner did not respond to the PMC's medical opinion request which clearly outlined the appellant's contention that the Veteran exhibited symptoms consistent with cachexia caused by chronic infection from osteomyelitis and which contributed to his death.   Therefore, a remand is necessary to obtain a clarifying opinion that is fully responsive to the directives below. 

Alternatively, the appellant has alleged that the VA failed to timely diagnose the Veteran's colon cancer prior to August 2010, and as a result, he died within the same month he was diagnosed.  The appellant contends that despite the Veteran's frequent treatment and several hospitalizations at the VA Medical Center in the year preceding his death, he was not diagnosed as having colon cancer until a few days before he died.  In this regard, the appellant's son testified that the VA should have investigated the underlying cause of the Veteran's physical deterioration which began several months prior to his death, especially in light of the battery of clinical tests to which the Veteran was regularly subjected.  See Board hearing transcript at 32-34. 

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability or death which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. § 3.361.

If additional disability or death is present, two principal criteria apply in determining whether it is compensable pursuant to 38 U.S.C.A. § 1151.  First, the additional disability or death may qualify for compensation if the disability or death is not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute as a qualifying additional disability or death, the proximate cause of the additional disability or death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).

To determine whether an additional disability or death was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability or death that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent. Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

An August 2012 VA medical examiner opined that the VA Medical Center did not fail to exercise the degree of care that would be expected of a reasonable health care provider in its medical treatment of the Veteran prior to his death.  The examiner stated that the record reflects that the Veteran was non-compliant with medical advice on a number of occasions.  In addition, on each occasion where the veteran presented to the hospital, complete evaluations were performed to the best of the staff's ability and each area of concern was addressed.  Moreover, the examiner determined that all x-ray, lab data, physical examination, and consultation with specialty services were conducted.  The Board finds that the examiner primarily based his opinion on the Veteran's noncompliance with VA medical advice as the reason why his colon cancer was not timely diagnosed.  However, although the record is replete with VA treatment records, the first record of an abdominal CT scan revealing liver masses likely metastasized from the lung or gastrointestinal tract was conducted within days of the Veteran's death.   Therefore, the Board finds that an adequate VA medical opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant to confirm her current mailing address and document such efforts in the claims file.  After verifying the appellant's current mailing address, the AOJ should send her a copy of the July 2010 statement of the case.  

2.  The AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to the cause of his death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The appellant contends that during the several months preceding the Veteran's death, he developed  cachexia due to his service-connected osteomyelitis, which directly contributed to his death.  She has also argued that the severity of the Veteran's osteomyelitis and the medications he was prescribed for the disability had compromised his health to such a degree as to render him more susceptible to the additional disabilities which led to his death.  Alternatively, the appellant contends that the VA was negligent in its failure to timely diagnose the Veteran's colon cancer which led to his death. 

After a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's osteomyelitis and/or any associated disabilities or the medications used to treat osteomyelitis:  a) contributed substantially or materially to his death; b) combined to cause his death; or c) aided or lent assistance to the production of his death.  In rendering this opinion, it is not sufficient to show that osteomyelitis causally shared in producing death, but rather it must be shown that there was a causal connection.

In addition, the examiner is asked to address the following: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that during the period of VA treatment prior to the Veteran's death in August 2010, the VA failed to timely diagnose or treat any medical condition (including colon cancer) which caused the Veteran's death;

(b) If the VA failed to diagnose or treat any medical condition, is it at least as likely as not (50 percent probability or greater) that given the progression of the Veteran's symptoms including lack of appetite, weakness, weight loss, and chronic body pain, a provider exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition prior to the August 2010 abdominal CT scan showing malignant liver masses metastasized from the lung or gastrointestinal tract;

(c) If the VA failed to timely diagnose or treat any medical condition, is it at least as likely as not (50 percent probability or greater) that the Veteran's death would probably have been avoided if a timely diagnosis and treatment had been rendered.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


